PER CURIAM.
On the basis of our review of the briefs, the transcript of record and the oral argument, we are of the opinion that the petitioner has failed to demonstrate that the circuit court either exceeded its jurisdiction or otherwise departed from essential requirements of law. The petition for cer-tiorari is, therefore, denied. See James v. State, Fla.App.1969, 223 So.2d 52; see also United States v. Robertson, 5 Cir. 1970, 425 F.2d 1386; United States v. Montos, 5 Cir. 1970, 421 F.2d 215; and United States v. Akin, 5 Cir. 1970, 435 F.2d 1011.
REED, C. J., and OWEN and MAGER, JJ., concur.